Title: To Alexander Hamilton from George Washington, 3 October 1790
From: Washington, George
To: Hamilton, Alexander


Mount Vernon Oct: 3d. 1790.
Sir
I have received your letters of the 18th and 21st Ulto. and thank you for the intelligence therein communicated; of which I have not as yet received any confirmation. I shall be oblig’d by your continueing to give me such information on public affairs as you may think sufficiently interesting to be imparted.
I am, Sir,   Your mo: obt. Servt.
Go: Washington
